Exhibit 10.3

 

TERMINATION AGREEMENT

 

This Termination Agreement (“Agreement”) is dated as of April 27, 2004 between
Merrill Lynch International (“MLI”) and Fisher Communications, Inc., (“Fisher”).

 

WHEREAS, MLI and Fisher are parties to an ISDA Master Agreement (Multicurrency –
Cross Border), and a Schedule thereto, each dated as of March 21, 2002 (“Master
Agreement”);

 

WHEREAS, MLI and Fisher are parties to (1) a transaction (ML Ref: 0281606)
evidenced by a confirmation dated April 5, 2002; (2) a transaction (ML Ref:
0281652) evidenced by a confirmation dated April 5, 2002; (3) a transaction (ML
Ref: 0281674) evidenced by a confirmation dated April 5, 2002; (4) a transaction
(ML Ref: 0281695) evidenced by a confirmation dated April 8, 2002 and (5) a
transaction (ML Ref: 0281705) (the “Subject Transaction”) evidenced by a
confirmation dated April 10, 2002 (the “Subject Confirmation”); and

 

WHEREAS, MLI and Fisher desire to terminate the Subject Transaction and Subject
Confirmation without any affect on the terms and conditions of the Master
Agreement or any other Transactions or Confirmations thereunder (each
capitalized term not defined herein shall have the respective meaning ascribed
to such term in the Master Agreement).

 

NOW, THEREFORE, in consideration, of the premises and the mutual covenants
contained herein and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, MLI and Fisher hereby mutually
covenant and agree as follows:

 

1. Termination of Transaction. The Subject Transaction and Subject Confirmation
shall be terminated, canceled, and of no further force and effect upon receipt
of payment from Fisher in the amount of $2,500,000.00 by MLI, which payment is
due on Friday April 30, 2004.

 

2. Securities Laws.

 

(a) Fisher hereby represents that commencing on and including April 22, 2004 to
and including the date hereof, that it had and has no material, non-public
information in respect of SAFECO Corporation.

 

(b) The parties acknowledge that prior to entering into the Master Agreement and
the transactions and confirmations described in the second Whereas clause above
(collectively, the “Master Agreement”), Fisher adopted a screening procedure to
prohibit William W. Krippaehne Jr. from participating in matters relating to the
Master Agreement and Fisher hereby confirms that, as a result of the screening
procedure, there has been no exchange of information or discussions regarding
SAFECO Corporation or the Master Agreement between Mr. Krippaehne and the
officers and directors responsible for implementing and overseeing the Master
Agreement.



--------------------------------------------------------------------------------

3. Due Authorization. Each of MLI and Fisher hereby represents and warrants that
the execution of this Agreement has been duly authorized by all necessary
corporate action on its part and that the officer or other agent executing this
Agreement on its behalf has the authority to execute the same and to bind it to
the terms and conditions of this Agreement.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

 

5. Entire Agreement. This Agreement constitutes the entire agreement of MLI and
Fisher with respect to the Subject Transaction and Subject Confirmation and
supersedes all prior discussions, agreements, and understandings of MLI and
Fisher in respect thereof. Each of MLI and Fisher hereby reaffirms the terms and
conditions of the Master Agreement and each Transaction and Confirmation
thereunder (other than the Subject Transaction and Subject Confirmation), which
shall remain in full force and effect.

 

6. Amendment. This Agreement shall not be amended supplemented, changed,
rescinded or modified, nor may any provision hereof be waived or terminated
except by a written instrument signed by MLI and Fisher.

 

7. Counterparts. This Agreement may be executed in counterparts, each of which
when so executed shall be deemed to be an original instrument and all such
counterparts together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, MLI and Fisher have caused this Agreement to be executed by
their duly authorized and empowered representatives as of the date first above
written.

 

MERRILL LYNCH INTERNATIONAL

By:

 

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

FISHER COMMUNICATIONS, INC.

By:

 

/s/ David D. Hillard

--------------------------------------------------------------------------------

   

Name: David D. Hillard

   

Title:   Senior Vice President

 

2